Back to Form 8-K Exhibit 10.1 Addendum to Exhibit 3-C The Agency and the Vendor acknowledge and agree that the rates reflected in this AHCA Contract No. FAR 001 Amendment No. 9 do not reflect the parties' prior understanding. Accordingly, the Agency agrees to increase the Children and Families and Aged and Disabled (No Medicare, Medicare Parts A and B and Medicare Part B Only) by approximately 2% to be effective September 1, WellCare of Florida, Inc. d/b/a Staywell Health Plan of Florida Signed By: /s/ Heath Schiesser Name: Heath Schiesser Title: President and CEO Date: August 29, State of Florida, Agency for Health Care Administration By: /s/ William H.
